                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


RICHARD POLAK,

                    Plaintiff,                                8:18CV358

       vs.
                                                                ORDER
CITY OF OMAHA, a political subdivision
of the State of Nebraska; KERRY
ISELIN, ROBERT LANEY, CLINTON
GORMLEY, and JOHN DOES 1-100, in
their individual capacities;

                    Defendants.


      This matter is before the Court on the Joint Stipulation for Dismissal of City of

Omaha, ECF No. 30, submitted by Plaintiff Richard Polak and Defendant City of Omaha,

requesting that any remaining claims against the City of Omaha be dismissed, with

prejudice. No objections to the stipulation have been filed. The Court has reviewed the

record and finds that the request for dismissal should be granted. Defendant City of

Omaha will be dismissed from the above-captioned case. Accordingly,

      IT IS ORDERED:

      1. The Joint Stipulation for Dismissal of City of Omaha, ECF No. 30, is granted;

      2. Any remaining claims against the City of Omaha are dismissed, with prejudice;

      3. Defendant City of Omaha is dismissed from the above-captioned case; and

      4. The Clerk will revise the caption accordingly.

      Dated this 12th day of July 2019.
                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
